In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1166
CHIC ZOCH,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL,
Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
             No. 18-cv-2142 — Colin S. Bruce, Judge.
                     ____________________

 ARGUED NOVEMBER 17, 2020 — DECIDED NOVEMBER 24, 2020
               ____________________

   Before EASTERBROOK, HAMILTON, and ST. EVE, Circuit
Judges.
    PER CURIAM. Alleging debilitating pain in her back, legs,
and hands, Chic Zoch seeks disability insurance beneﬁts. An
administrative law judge ruled that, based on the opinions of
three of her four treating physicians, a consulting physician,
and the objective medical evidence, she could perform seden-
tary work. The ALJ thus denied her application, a ruling
2                                                 No. 20-1166

upheld by the district court. On appeal, Zoch argues that the
ALJ improperly discounted her assertions, and an opinion by
a physician who relied on those assertions, that pain disabled
her from performing sedentary work. Substantial evidence
supports the ALJ’s decision, so we aﬃrm.
                          Background
    Zoch applied for disability insurance beneﬁts under Title
II of the Social Security program, principally alleging that
back, leg, and hand pain disabled her from work. Her alleged
disability began in September 2011; the last date on which she
was insured was December 31, 2013. See 20 C.F.R. § 404.130;
42 U.S.C. §§ 413, 423.
    Zoch visited four doctors, the ﬁrst of whom, Scott Paluska,
saw her several times in 2011 and 2012 for Zoch’s complaints
of back pain. He diagnosed her in October 2011 with a herni-
ated cervical disc, low back pain, and disc degeneration and
slippage. Zoch’s condition remained stable into the next year.
Her straight-leg raising tests were normal, he observed no
tenderness in her lower-back joint and sciatic nerve, she could
stretch her ﬁngers painlessly, and her wrist X-ray showed no
degenerative changes, fractures, or dislocations. She, how-
ever, had tenderness in her spine and gluteal muscles, and
during one visit she walked abnormally and could not put full
weight on her feet. For treatment, he recommended conserva-
tive physical therapy, weight loss, home exercise, pain medi-
cation, and steroid injections. In addition to these treatment
notes, Dr. Paluska wrote on Zoch’s disability application that
she complained of pain when sitting for long periods and re-
quired frequent position changes. He checked a box asserting
that she could not perform sedentary work. This conclusion,
he wrote, was reﬂected in Zoch’s X-rays and MRIs.
No. 20-1166                                                 3

    The next two doctors saw Zoch’s medical issues diﬀer-
ently. The second doctor, whom Zoch visited ﬁve times in
2012, was Isaac Lee. Dr. Lee noted that Zoch had a full range
of motion, a normal gait, and appropriate strength in her ex-
tremities. He worked with Zoch to identify medicine to alle-
viate her reported depression. The third doctor, James Harms,
saw Zoch the following year on referral from Dr. Paluska to
consider the usefulness of back surgery. Dr. Harms, who spe-
cializes in neuroscience and spine health, concluded that sur-
gery was not needed for Zoch’s reported pain. Her MRI, he
said, revealed degenerative disc disease and arthritis, which
could cause soreness and stiﬀness if Zoch did not move for an
extended period. But he did not ﬁnd any gross deformities in
her back or pressure on her nerves. He also observed that she
could bend to touch her ﬁngertips to her knees and that her
straight-leg raising was manageable. For treatment, Dr.
Harms advised Zoch to lose weight and use heat, ice, therapy,
medication, a back brace, and muscle relaxers.
    Reaching similar conclusions was the fourth treating doc-
tor, Shabeera Rauther, whom Zoch saw the next month when
she complained of “constant, aching” pain “all over her body”
and numbness in her hands and feet. Zoch admitted that she
was able to do activities of daily living “okay,” and Dr. Rau-
ther observed that she walked normally. Zoch’s lumbar MRI
results, Dr. Rauther concluded, were “unremarkable without
any major stenosis [contraction of spine] problems,” and she
“did not see anything striking…to oﬀer any intervention.” A
physical exam showed ﬁbromyalgia points and tenderness in
her spine, lower-back joints, and hip, but Dr. Rauther ob-
served a normal straight-leg raising test, full strength in
Zoch’s upper and lower extremities, and no spinal misalign-
ment. Dr. Rauther diagnosed her with degenerative disc
4                                                   No. 20-1166

disease and deterioration, arthritis from cartilage loss, and
questionable ﬁbromyalgia. She agreed with Dr. Harms that
surgery would not help, though she also noted that she did
not review or have access to notes by Zoch’s other treating
physicians.
    Throughout this period, Zoch received treatment for her
pain. She received steroid injections in her wrists and feet. She
also took medications, which she said “took the edge oﬀ” but,
she testiﬁed, did not oﬀer complete relief. Zoch once reported
to Dr. Lee that her pain was less intense while taking medicine
for depression.
   After Zoch applied for beneﬁts, other physicians oﬀered
opinions. First, a consulting physician for the Social Security
Administration, Nathaniel Robinson, reviewed her medical
records. Dr. Robinson found that her subjective complaints
were not substantiated by the objective medical evidence and
concluded that she was not disabled. Zoch had no restrictions
on her activities of daily living, he said, and she could sit or
stand for six hours in an eight-hour workday with no manip-
ulative limitations. He therefore opined that she had the re-
sidual functioning capacity to perform light work as a pur-
chasing oﬃcer, one of her prior jobs. After Zoch’s date last in-
sured and before the hearing on her claim, Zoch visited three
other treating physicians—all of whom opined that Zoch, at
that time, could not sit or stand for extended periods.
   Zoch testiﬁed at the hearing before an administrative law
judge about her pain. She asserted that she could not sit or
stand for more than 15 minutes at a time or work on a com-
puter because of hand and wrist pain. She said that she some-
times wore a back brace and she walked with a cane “more
than half the time.” Zoch’s mother lived with her and helped
No. 20-1166                                                  5

with house cleaning, laundry, grocery shopping, dressing
(because it was too painful to raise her arms and bend over),
and food preparation, as she spent most of her time lying in
bed or a recliner. This testimony diﬀered from Zoch’s appli-
cation. There, Zoch reported that she lived alone, inde-
pendently managed personal hygiene with minimal diﬃ-
culty, prepared simple meals like sandwiches and salads, and
took care of her pet by letting it outside and putting food in
its bowl. She did the laundry about once per week (but took
several breaks), washed the dishes daily, and did some gro-
cery shopping by herself. She wrote that she did this with se-
vere pain, and she could not sit or stand for extended periods.
She added that it took days to complete the application be-
cause she was “hurting so bad from writing [it].”
    A vocational expert also testiﬁed at the hearing. The ALJ
proposed to him a person who could sit for six hours in an
eight-hour workday and was able to handle items frequently.
The expert opined that the person could work as a purchasing
agent at a sedentary level (as Zoch had performed it). But if
Zoch was unable to sit for six hours, she could not perform
this past work. Moreover, the expert said, a person limited to
sedentary work, only occasional handling, and unskilled jobs
would not ﬁnd work in the national economy.
   Zoch did not receive beneﬁts. The ALJ applied the stand-
ard ﬁve-step analysis, see 20 C.F.R. § 416.920(a)(4). He ruled
that Zoch could perform sedentary work, see 20 C.F.R.
§ 404.1567(a), involving frequent hand use. He disregarded
the doctors who treated Zoch after her date last insured, but
gave signiﬁcant weight to Robinson (the consulting doctor)
and Rauther, Harms, and Lee (three treating doctors) because
their opinions were consistent with the objective medical
6                                                     No. 20-1166

evidence describing her mobility and the rest of the record.
Because Dr. Paluska’s opinion was not consistent with that
evidence, the ALJ explained, so he gave it little weight. Noting
that the objective evidence was “not what one would expect
for an individual with debilitating chronic back, hips, legs and
hand pain,” the ALJ concluded that Zoch could perform her
past work as a purchasing agent. The Appeals Council denied
review of the ruling, making it the Commissioner’s ﬁnal deci-
sion. The district court ruled that the ALJ’s assessment was
supported by substantial evidence and upheld the decision.
                              Analysis
    On appeal, Zoch raises two arguments. First, the ALJ min-
imized her symptoms and inability to handle daily activities
by wrongly discrediting her testimony. Second, by inade-
quately explaining why he discounted Dr. Paluska’s opinion,
the ALJ wrongly concluded that she could perform sedentary
work. To resolve these arguments, we ask whether the ALJ’s
decision is supported by substantial evidence—evidence that
“a reasonable mind might accept as adequate to support a
conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (ci-
tation omitted).
I. Zoch’s Symptoms and Performance of Daily Activities
   In arguing that the ALJ mis-assessed her symptoms and
her ability to perform daily activities, Zoch complains that the
ALJ improperly relied on her application, and in any case,
that application was consistent with her testimony, which the
ALJ, she says, wrongly discounted. But the ALJ’s credibility
decision is sound.
    We do not decide questions of credibility, deferring in-
stead to the ALJ’s conclusions unless “patently wrong.” See
No. 20-1166                                                    7

Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017). To de-
termine the credibility of allegations of disabling pain, an ALJ
may consider several factors, including objective medical ev-
idence and any inconsistencies between the allegations and
the record. 20 C.F.R. § 404.1529(c). A claimant’s assertions of
pain, taken alone, are not conclusive of a disability. 42 U.S.C.
§ 423(d)(5)(A).
    The ALJ permissibly discounted Zoch’s testimony of inca-
pacitating pain because it conﬂicted with the objective medi-
cal evidence and most of the record. First, as the ALJ empha-
sized, the following objective test results were normal: lumbar
MRI, wrist x-rays, range of motion, straight-leg raising,
strength in extremities, and pressure on her nerves. Second,
Zoch’s testimony that she usually walked with a cane con-
ﬂicted with the doctors’ reports that, at all but one of her ap-
pointments, she walked normally. Third, Zoch’s testimony
that she could not raise her arms or bend over to dress herself
conﬂicted with Dr. Harms’s observation that Zoch could com-
fortably bend over to touch her ﬁngertips to her knees. Fi-
nally, Zoch’s hearing testimony that she could not perform
the usual activities of daily living, the ALJ reasoned, was in-
consistent with her own prior assertions. She wrote in her ap-
plication that, despite pain, she washed dishes, prepared sim-
ple meals, took care of her pet, drove to doctor appointments,
and grocery shopped about once per week. She also reported
to Dr. Rauther in December 2013 that she could perform ac-
tivities of daily living “okay.” Considering these inconsisten-
cies, the objective medical evidence, and all four doctors’
opinions, the ALJ reasonably discounted Zoch’s assertion of
disabling pain. See Pepper v. Colvin, 712 F.3d 351, 369 (7th Cir.
2013).
8                                                   No. 20-1166

II.      Zoch’s Ability to Perform Sedentary Work
      A. Ability to Sit for Six Hours per Eight-Hour Workday
    Zoch next argues that, despite her and Dr. Paluska’s con-
trary views, the ALJ improperly concluded that she could per-
form sedentary work (as a purchasing agent) by sitting for six
hours in an eight-hour workday. She relies on Social Security
Ruling 96-8p, which promises that ALJs will use a “narrative
discussion” to describe how the evidence supports their con-
clusions. See SSR 96-8p, 61 Fed. Reg. 34474, 34478 (1996). But
the ALJ met this standard. He considered Zoch’s testimony
that, because of her chronic back, leg, and hand pain, she
could not sit for more than 15 minutes. The ALJ then ex-
plained that he rejected this testimony because it was contra-
dicted by Zoch’s application and by the objective medical ev-
idence, which showed no chronic issues in her musculoskele-
tal system. Even more, the ALJ added, neither the agency con-
sultant nor any treating physician during the relevant period,
except Dr. Paluska (to whom we will return), opined that
Zoch could not handle sedentary work. Finally, even if rea-
sonable minds could diﬀer on the ALJ’s rejection of Zoch’s
testimony, we will not reweigh evidence or substitute our
judgment for the ALJ’s. See L.D.R. v. Berryhill, 920 F.3d 1146,
1152 (7th Cir. 2019).
    Regarding Dr. Paluska, Zoch maintains that the ALJ did
not adequately explain why he gave little weight to this doc-
tor’s opinion, given that he was a treating physician. An ALJ
should generally give controlling weight to a treating physi-
cian’s opinion if it is supported by medical ﬁndings and con-
sistent with the record, see 20 C.F.R. § 404.1527(c)(2), but oth-
erwise the ALJ may discount it.
No. 20-1166                                                      9

    The ALJ reasonably rejected Dr. Paluska’s opinion for
three reasons. First, it conﬂicted with the objective medical ev-
idence. See 20 C.F.R. § 404.1527(c)(2). Dr. Paluska’s ﬁndings,
the ALJ noted, were based, in part, on Zoch’s MRI, but Dr.
Rauther, another treating physician, reported that Zoch’s MRI
results were “quite unremarkable without any major stenosis
problems.” And Zoch’s three other treating physicians, the
ALJ explained, observed that she maintained normal strength
in her upper extremities, had no pressure on her nerves, was
not a surgical candidate, and walked normally, without assis-
tance. Second, the ALJ reasonably discounted Dr. Paluska’s
opinion because it conﬂicted with the consulting doctor’s re-
port, see Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008),
which opined that, based on the objective medical evidence,
Zoch could sit, stand, or walk for six hours in a workday.
Third, the ALJ noted that Dr. Paluska’s opinion relied on
Zoch’s subjective complaints, see Ketelboeter, 550 F.3d at 625,
which the ALJ reasonably rejected as not credible. Thus, the
ALJ’s decision to give Dr. Paluska’s opinion little weight is
sound. See Bates v. Colvin, 736 F.3d 1093, 1100 (7th Cir. 2013).
    Zoch raises two more arguments that are unavailing. First,
she argues that the ALJ did not adopt an opinion by any treat-
ing source. But the ALJ gave signiﬁcant weight to three of
Zoch’s treating physicians (Dr. Harms, Dr. Lee, and Dr. Rau-
ther). Second, she contends that the ALJ improperly rejected
the opinions by three other physicians who treated Zoch after
her date last insured. But the ALJ explained that he rejected
these opinions because their treatment and diagnoses fell out-
side of the relevant disability period. We typically expect an
ALJ to consider an opinion by a doctor who treated the claim-
ant after the relevant period if it oﬀers a retrospective diagno-
sis that is corroborated by evidence produced during the
10                                                 No. 20-1166

relevant period. See Liskowitz v. Astrue, 559 F.3d 736, 742 (7th
Cir. 2009). But the physicians who treated Zoch after 2013 of-
fered only current diagnoses and work limitations, so the
ALJ’s rejection was not ﬂawed.
     B. Zoch’s Ability to Use Her Hands Frequently
    Lastly, Zoch argues unpersuasively that the ALJ improp-
erly concluded that Zoch could use her hands frequently (not
occasionally) at work. The record contains “scant objective ev-
idence” supporting Zoch’s self-reported symptoms of hand
cramping and wrist pain that might prevent frequent hand
use. See Ketelboeter, 550 F.3d at 625. Her wrists were treated
with steroid injections, which reportedly managed her pain.
Moreover, Dr. Robinson found no manipulative limitations,
and Dr. Paluska observed that her wrist X-ray showed no de-
generative changes, fractures, or dislocations and that stretch-
ing her ﬁngers was not painful. Thus, the record lacked evi-
dence of handling limitations, except for Zoch’s testimony,
which the ALJ reasonably found unreliable.
                                                   AFFIRMED